UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 001-35575 Cencosud S.A. (Translation of registrant’s name into English) Av. Kennedy 9001, Piso 6 Las Condes, Santiago Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40 F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o On April 13, 2016, Cencosud S.A. (“Cencosud” or the “Company”) filed an official notice of an essential event (Hecho Esencial) with the Chilean Superintendency of Securities and Insurance (Superintendencia de Valores y Seguros), or SVS, regarding the agenda for its Ordinary Shareholders meeting to be held on April 29, 2016 and publication of a notice in the El Mercurio newspaper in Chile regarding the Ordinary Shareholders Meeting. The attachment contains forward-looking statements. The registrant desires to qualify for the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995, and consequently is hereby filing cautionary statements identifying important factors that could cause the registrant’s actual results to differ materially from those set forth in such forward-looking statements. The registrant’s forward-looking statements are based on the registrant’s current expectations, assumptions, estimates and projections about the registrant and its industry. These forward-looking statements can be identified by words or phrases such as “anticipate,” “believe,” “continue,” “estimate,” “expect,” “intend,” “is/are likely to,” “may,” “plan,” “should,” “would,” or other similar expressions. The forward-looking statements included in the attached involve various risks and uncertainties, including, among others: (i) changes in general economic, business or political or other conditions in Chile, Argentina, Brazil, Peru, Colombia or elsewhere in Latin America or global markets; (ii) changes in capital markets in general that may affect policies or attitudes towards investing in Chile, Argentina, Brazil, Peru, Colombia or securities issued by companies in such countries; (iii) the monetary and interest rate policies of the Central Banks of Chile, Argentina, Brazil, Peru and Colombia; (iv) high levels of inflation or deflation; (v) unanticipated increases in financing and other costs or our inability to obtain additional debt or equity financing on attractive terms; (vi) movements in interest and/or foreign exchange rates, and movements in equity prices or other rates or prices; (vii) changes in, or failure to comply with, applicable regulations or changes in taxes; (viii) loss of market share or changes in competition and pricing environments in the industries in which the Company operates; (ix) difficulties in successfully integrating recent and future acquisitions into the Company’s operations; (x) the Company’s inability to hedge certain risks economically; (xi) changes in consumer spending and saving habits; (xii) implementation of new technologies; (xiii) limitations on the Company’s ability to open new stores and operate them profitably; (xiv) difficulties in completing proposed store openings, expansions or remodeling; (xv) difficulties in acquiring and developing land in Chile, Argentina, Brazil, Peru or Colombia, and restrictions on opening new large stores in any such countries; and (xvi) the factors discussed under the heading “Risk Factors” as well as risks included in the Company’s other filings and submissions with the United States Securities and Exchange Commission. Although the registrant believes that its expectations expressed in these forward-looking statements are reasonable, its expectations may turn out to be incorrect. The registrant’s actual results could be materially different from its expectations. In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in the attached might not occur, and the registrant’s future results and its performance may differ materially from those expressed in these forward-looking statements due to, including, but not limited to, the factors mentioned above. Because of these uncertainties, you should not make any investment decision based on these estimates and forward-looking statements. The forward-looking statements made in the attached relate only to events or information as of the date on which the statements are made in the attached. The registrant undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statements are made or to reflect the occurrence of unanticipated events. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cencosud S.A. Date: April 15, 2016 By: /s/ Sebastián Rivera Martínez Name: Sebastián Rivera Martínez Title: Legal Manager 3 Exhibit A [English Translation] NOTICE OF ESSENTIAL EVENT CENCOSUD S.A. Securities Registry Inscription No. 743 Santiago, April 13, 2016 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendency of Securities and Insurance Avenida Libertador Bernardo O’Higgins N° 1449 Present Re: Notice of Information For your consideration: We would like to inform you, by means of this letter, of the following: A. The Board of Directors of Cencosud S.A., during a meeting that took place on April 1, 2016, decided to call an Ordinary Shareholders Meeting (the “Shareholders Meeting”) to be held on April 29, 2016, at 8:30 A.M. at Avenida Andrés Bello 2425, 61st Floor, in the Providencia neighborhood of Santiago. B. The Agenda of the Ordinary Shareholders’ Meeting will be as follows: (a) Analysis of the situation of the Company and the external auditors reports, and approval of the annual report, the balance sheet and the financial statements of the Company for the year ended December 31, 2015, and the report of the external auditors for the same period; (b) Distribution of earnings for fiscal year 2015 and dividends distribution; (c) Presentation of the dividend policy of the Company; (d) Election of the Board of Directors of the Company for the 2016-2019 period; (e) Determination of the remuneration of the Board members; (f) Determination of the remuneration of the Board Committee and determination of its budget for operating expenses and for their advisors; (g) Report on the expenses of the Board and the Board Committee; (h) Appointment of the external auditors for 2016; (i) Appointment of rating agencies for 2016; (j) Presenting the matters reviewed by the BoardCommittee, and the resolutions adopted by the Board to approve transactions with related parties; (k) Provide an account of the objections of members of the Board of Directors, which were reflected in the minutes of Board meetings; (l) Report on the activities of the Board of Directors of the Company, its annual management report and the proposals that were not accepted by the Board; 4 (m) Designation of newspaper for corporate publications; and (n) In general, discussion of other matters of corporate interest that do not merit an extraordinary shareholders meeting. C. On April 11, 2016, Cencosud published in “El Mercurio de Santiago” newspaper, the first notice regarding the Ordinary Shareholders Meeting of Cencosud S.A. Also, we reported that other publications will be made on April 18 and April 20, 2016, in the same newspaper. We communicated that the publications are also available for the shareholders and the general public on Cencosud’s website, www.cencosud.com. D. On April 11, 2016, Cencosud distributed a shareholder notification letter in accordance with Article 59, Section 2 of the Company Law 18,046. We have attached a copy of the form of the letter. E. The Annual Report of the Company was issued to the Superintendency through the SEIL system on April 11, 2016 and is available for shareholders and the general public on the company website, www.cencosud.com. F. In accordance with Article 59, Part 2 of the Limited Liability Company law, the shareholders will find at their disposal the underlying documents for the various topics to be submitted to them at the meeting, such as the annual audited and consolidated financial statements of Cencosud S.A. from December 31, 2015, on the company website, www.cencosud.com. G. In accordance with Article 135 of the new company regulations, the shareholders that wish to have access to information regarding the company and its subsidiaries may request it at the Cencosud S.A. offices, located at Kennedy Avenue 9001, 6th floor, in the Las Condes neighborhood of Santiago. Sincerely; Sebastian Rivera Martínez Chief Legal Officer Cencosud S.A. c.c.:Bolsa de Comercio de Santiago Bolsa de Electrónica de Chile Bolsa de Valores de Val paraíso Private Rating Agencies Representatives of the Bondholders Securities and Exchange Commission (SEC) New York Stock Exchange The Bank of New York Mellon 5 CENCOSUD S.A. Publicly-Held Corporation Registered on the Securities Registry No. 743 Santiago, April 11, 2016 Re: Notice of Convocation of Ordinary Shareholders’ Meeting Dear Shareholder: I am pleased to inform you that the board of directors of Cencosud S.A. has decided to convene an Ordinary Shareholders’ Meeting of the Company to be held on April 29, 2016 at 8:30 a.m., at Avenida AndrésBello 2425, 61st Floor, in the Providencia neighborhood of Santiago, in order to address the following matters: (a) Analysis of the situation of the Company and the external auditors reports, and approval of the annual report, the balance sheet and the financial statements of the Company for the year ended December 31, 2015, and the report of the external auditors for the same period; (b) Distribution of a final dividend of Ch$10 per share in addition to the interim dividend of Ch$16 per share paid in December, 2015, all paid against the profits of the 2015 fiscal year; and the distribution of a provisional dividend of Ch$50 per share retained against earnings of previous fiscal years, to be paid starting May 17, 2016; (c) Presentation of the dividend policy of the Company; (d) Election of the Board of Directors of the Company for the 2016-2019 period; (e) Determination of the remuneration of the Board members; (f) Determination of the remuneration of the Board Committee and determination of its budget for operating expenses and for their advisors; (g) Report on the expenses of the Board and the Board Committee; (h) Appointment of the external auditors for 2016; (i) Appointment of rating agencies for 2016; (j) Presenting the matters reviewed by the BoardCommittee, and the resolutions adopted by the Board to approve transactions with related parties; (k) Provide an account of the objections of members of the Board of Directors, which were reflected in the minutes of Board meetings; (l) Report on the activities of the Board of Directors of the Company, its annual management report and the proposals that were not accepted by the Board; (m) Designation of newspaper for corporate publications; and (n) In general, discussion of other matters of corporate interest that do not merit an extraordinary shareholders meeting. Copies of all documents relating to the matters to be voted on at the Ordinary Shareholders’ Meeting may be requested by shareholders at the offices of Cencosud S.A., located at Avenida Presidente Kennedy No. 9001, sixth floor, borough of Las Condes, Santiago, Chile, notwithstanding that they will also be available on the Company website, www.cencosud.cl, under the “Relevant Information” item in the “Investors” section, following access instructions, starting April 11, 2016. 6 Cencosud S.A. will also make available copies of its balance sheet and 2012 annual report to shareholders and the general public on its website, www.cencosud.cl. A reasonable number of copies of the 2015 annual report and balance sheet for the year ended December 31, 2015 will also be available at the offices of the Company located at Avenida Presidente Kennedy No. 9001, sixth floor, borough of Las Condes, Santiago, Chile, starting April 11, 2016. The audited consolidated annual financial statements of Cencosud S.A. for the year ended December 31, 2012 and the explanatory notes related thereto and relevant external auditors’ report thereon will be made available to shareholders and the general public on the Company’s website, www.cencosud.cl, starting April 11, 2016. Shareholders registered in the Company’s shareholder registry as of midnight on the fifth business day preceding the meeting (April 23, 2016), are entitled to participate in the Ordinary Shareholders’ Meeting. Powers of attorney will be verified on the same day as the meeting, beginning at 8:00 am, if necessary. Sincerely, Jaime Soler Bottinelli Chief Executive Officer Cencosud S.A. 7
